DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,723,601.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘601 requires each and every limitation set forth in the instantly rejected claims.  Regarding instant claims 7, 9 and 14-15, U.S. Patent No. 10,723,601 claim 11 requires:  
a winch motor (line 2); 
a winch drum (line 3) for spooling and unspooling a line; a fairlead (line 4) comprising;
a first and second roller (line 5) adapted to aid in spooling or unspooling a line; a fairlead motor (lines 8-9) for driving at least the first roller; 

wherein, the controller is configured to direct the fairlead motor to drive at least the first roller so that the fairlead motor maintains a target current draw (lines 30-32).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 335, 337, 341, 456, 458, 506, 606.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitations are: “a device for detecting a speed” in claim 1, and “a device to measure the current” in claims 7 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 6, 13, and 20 require “a user” who is adapted/able to adjust the speed/current.  This is an improper way of phrasing the claims because the limitation requires a human being (i.e. a user) who is adapted to do something.  It is suggested to change this limitation to “wherein the speed/current is configured to be adjusted by a user,” or similar.  That is to say the winch can have the capability of being used by the human, but cannot require a human.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0087644) in view of Hiekata US (2016/0289054).
Regarding claim 1 Kim teaches a fairlead for use with a winch comprising:
a first (17) and second (18) roller adapted to aid in spooling or unspooling a line (11); a fairlead motor (16) for driving at least the first roller (17);
a controller (38) connected to the fairlead motor (16),and
wherein, the controller (38) is configured to direct the fairlead motor (16) to drive at least the first roller (17) at a speed that maintains tension on the line as it is spooling (i.e. this is inherent in spooling or the line would not wind).  Kim fails to teach a device for detecting a speed at which a line is being spooled/unspooled from the winch, as per claim 1.  This is considered an obvious variation from Kim, as shown by Hiekata.  Hiekata teaches a motor driven winch for use with spooling and unspooling a line. Hiekata further teaches a device (36) for detecting a speed at which a line (4) is being spooled or unspooled from the winch, a controller (30) in communication with the device (36) for detecting the speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the speed sensor of Hiekata to the winch of Kim in order to better control the device.
Regarding claim 2 modified Kim teaches the above fairlead, and further teaches wherein the device (36) is a tachometer (see paragraph 39).
Regarding claim 3 modified Kim teaches the above fairlead, and further teaches wherein the fairlead motor (16) drives both rollers.
Regarding claim 4 modified Kim teaches the above fairlead, and further teaches wherein the fairlead is integrated into a winch (see figure 2).
claim 5 modified Kim teaches the above fairlead, and further teaches wherein the controller (38) is adapted to communicate (see antenna 36) with and receive commands from a remote-control device.
Regarding claim 6 modified Kim teaches the above fairlead, and further teaches wherein a user is adapted to adjust the speed (i.e. by remote control via 36) at which the motor (16) is driving the roller 17.

Regarding claims 7 and 14 Kim teaches a winch comprising:
a winch motor (13);
a winch drum (see 12) for spooling and unspooling a line (11); 
a fairlead (see figures 3 and 13) comprising:
a first (17) and second (18) roller adapted to aid in spooling or unspooling a line (11); 
a fairlead motor (16) for driving at least the first roller (17);
a controller (38) connected to the fairlead motor (16); 
wherein, the controller (38) is configured to direct the fairlead motor (16) to drive at least the first roller (17);  
Kim fails to teach a device to measure the current drawn by the motor, and the controller maintaining the motor at a target current draw.  Hiekata teaches a winch for spooling and unspooling a line (4).  Hiekata teaches device (34) to measure the current drawn by a motor (14), and wherein, a controller (30) is configured to direct the motor (14) so that the motor (14) maintains a target current draw (i.e. required “current value,” see paragraphs 43-44).  It would have been obvious to one of ordinary skill in the art 
Regarding claims 8 and 16 modified Kim teaches the above fairlead, and further teaches wherein the fairlead motor (Kim 16) drives both rollers (i.e. at least indirectly).
Regarding claims 9 and 15 modified Kim teaches the above fairlead, and further teaches wherein the device (Heikata 34) is a current sensor (i.e. ammeter).
Regarding claims 10 and 17 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) directs the fairlead motor (Kim 16) to decrease the speed at which the rollers (17-18) rotate (i.e. at least at the end of line payout) as the line is unspooled from a winch drum (12).
Regarding claims 11 and 18 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) directs the fairlead (Kim figure 3) motor to increase the speed at which the rollers rotate as the line is spooled onto a winch drum (i.e. at least when first starting to wind).
Regarding claims 12 and 19 modified Kim teaches the above fairlead, and further teaches wherein the controller (Kim 38 as modified per Heikata) is adapted to communicate with and receive commands from a remote-control device (see Kim 36).
Regarding claims 13 and 20 modified Kim teaches the above fairlead, and further teaches wherein a user is able to adjust the target current draw with the remote-control device (i.e. with the spool in/out commands).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190161201 shows a fairlead-mounted motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/N.L.A/           Examiner, Art Unit 3654     

/SANG K KIM/           Primary Examiner, Art Unit 3654